Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on March 3, 2022 has been considered and entered.  In this application claims 21-40 are pending in which claims 1-20 are cancelled and claims 21, 29, and 35 are in independent forms.
	
Priority







Acknowledgment is made of applicant's claims benefit of continuation of application 15/443,917 filed 2/27/2017 (Now PAT 11,157,534) is a CON of 13/588,740 filed 08/17/2012 (Now PAT 9,588,944) is a CON of 12/317,809 filed 12/29/2008 (Now Patent No. 8,250,025) is a CON of 11/740,835 Filed  04/26/2007 (Now ABN) and has PRO 60/795,600 filed 04/26/2006 is a CIP of 10/288,835 filed 11/05/2002 (Now PAT 9,135,598).

Double Patenting
The nonstatutory double patenting rejection has been withdrawn based on Electronic Terminal Disclaimer filed on March 3, 2022 and approved by the Office.


ALLOWANCE
	Claims 21-40 are allowed over the prior art of record.

REASON FOR ALLOWANCE
	The prior art of made of record, Walker et al. (U.S Patent Pub. No. 2001/0034708) discloses:
Walker et al. teach a method that allows the parties to submit criteria for searching a trusted agent's confidential database and receive a count of the number of records that satisfy the criteria, without revealing the identities of the parties associated with those records (Par. 22),
Walker et al. also teach a method that the information would be released between the parties (reporting parties) and employer (organization) which release of information of identified parties to requestor is authorized by the parties and release of information of requestor to identified parties is authorized by the requestor (Par. 43),
Walker et al. finally teach a method that assigning different transaction ID to each request and party. By assigning unique ID ensure that each job description (and hence permission certificate) is unique (Par. 163),
Tucker et al. (U.S. Patent Pub. No. 2002/0116247) discloses:
Tucker et al. also, teach a method that the reporting party has been guided through the iterative question and answer activity described above, s/he will be prompted to provide a narrative of the incident. This is a free form, essay format. Once the narrative is completed, the Reporting Wizard will prompt the reporting party to provide any information that is known about the suspect(s). This information may include, but is not limited to: name (Last, First, Middle, suffix), home address, work address, phone numbers (home, work, cell), date of birth, age (or 
Tucker et al. also, teach a method that introduce the concept of blockchain based management of loan transactions and digital assets for representing collateral. New infrastructure, the blockchain network, is also added as a new component to management of loans and collateral (Par. 38),
Tucker et al. also teach a method that allows the reporting party has provided all of the known details (description of the incident) of the incident. The system will now automatically capture data pertinent to the filing of the Incident Report (Par. 58),
Tucker et al. finally, teach a method that provides a mechanism that is capable of collecting data relevant to any type of incident and will be able to create a Public-initiated incident report via the Internet, an intranet, or an extranet and have that incident report trigger an automatic notification of one or more law enforcement agencies or other appropriate agencies (Par. 19),
Jha et al. (U.S. Publication 2006/0293029) discloses:
Jha et al. teach a method that assign unique configuration ID in which the configuration identifier (ID) includes a name, a number, a digital signature, a hash, or any other type of data or value that may be associated with an authorized user (Par. 85),
Jha et al. also teach a method that provides a report that the report or notification of the availability of the report may be communicated to a predetermined network device, e.g., workstation computer, or an authorized user and the report may be transmitted via electronic 
Tucker et al. finally teach a method that provides a mechanism that detect unauthorized data access attempt that may initiate the generation and transmission of control commands supplied by at least one of a network service provider wireless device manufacturer and other authorizing parties (Par. 8).  However, after careful consideration the applicant’s application, the application is about arranging information, and more particularly to information handling for receiving and categorizing anonymous reports in relation to security issues, safety issues, and other corporate or institutional issues where anonymity may be desired.  Therefore, the prior art of record do not teach or suggest the “ receiving a type of incident from a reporting party via a reporting party computing device; generating a graphical user interface based on the type of incident by configuring the graphical user interface with a report form comprising a plurality of fields requesting incident information relevant to the type of incident; providing the graphical user interface for display via the reporting party computing device; receiving, by computing hardware, an anonymity level of the reporting party and an incident report comprising the incident information originating from the graphical user interface, wherein the incident information comprises a description of an incident and a name of a subject person involved in the incident; assigning, by the computing hardware, the incident report to the first notification level based on the type of incident; and responsive to assigning the incident report to the first notification level, transmitting, by the computing hardware, a notification of the incident report to the first set of the authorized users” as recited in independent claim 21.  The prior art of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 21 as a whole.   Consequently, claim 21 and independent claims 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Watson United States Patent Publication No. 2004/0230609,
Burges et al. United States Patent Publication No. 2006/0106867.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157